Title: To James Madison from William Jarvis, 15 October 1802 (Abstract)
From: Jarvis, William
To: Madison, James


15 October 1802, Lisbon. “Nothing remarkable has occured” since his dispatch of 12 Oct. with its enclosures. Encloses copies of a letter from Gavino and of his own note to the Portuguese government.
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 1 p. Enclosures (3 pp.) are copies of Gavino’s 30 Sept. 1802 letter to Jarvis, containing an extract of Simpson to Gavino, 27 Sept. 1802, stating that all the consuls at Tangier had granted passports to the Tripolitan ship at Gibraltar claimed by the emperor, to which Gavino added that the ship was ready to sail; and Jarvis to Almeida, 14 Oct. 1802 (docketed by Wagner as received 6 Jan.), in which Jarvis argued that the flour ban was regrettable as the commerce was advantageous for both countries; that the order, though of benefit to the millers, would do great injury to the rest of the populace, thereby causing the government to rescind the order; and that imported flour was safer than imported wheat as it was less liable to shipping damage and to contamination by “extraneous substance” because of inspection before export. He asked again if the consumption of flour already in the country on 4 Jan. 1803 would be allowed.



   
   A full transcription of this document has been added to the digital edition.

